    Case 13-06894    Doc 232     Filed 11/28/18 Entered 11/28/18 09:54:14           Desc Main
                                  Document     Page 1 of 39


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

In re:                                               )     Chapter 7
                                                     )
BUTTONWOOD GROUP TRADING, LLC,                       )     Case No. 13 B 06894
                                                     )
                      Debtor.                        )     Honorable Deborah L. Thorne
                                                     )
                                                     )

     SUMMARY OF THIRD AND FINAL APPLICATION OF RSR CONSULTING, LLC,
    ACCOUNTANTS AND FINANCIAL ADVISORS TO THE CHAPTER 7 TRUSTEE, FOR
         ALLOWANCE OF COMPENSATION FOR PROFESSIONAL SERVICES
            RENDERED AND EXPENSES INCURRED DURING THE PERIOD
             FROM AUGUST 14, 2013 THROUGH MAY 31, 2018, PURSUANT
      TO 11 U.S.C. 330 AND 331, FED. R. BANKR. P. 2016, AND LOCAL RULE 5082-1

Name of Applicant:                                          RSR Consulting, LLC (“RSR”,
                                                            “Applicant”)

Authorized to Provide Professional Services to:             Robert Rosenfeld, Chapter 7 Trustee for
                                                            Buttonwood Group Trading, LLC

Date of Retention:                                          Order was Entered on September 18,
                                                            2013 nunc pro tunc to August 14, 2013
Period for Which Compensation and Reimbursement
are Sought:                                                 August 14, 2013 through May 31, 2018
Total Amount of Compensation sought as
Actual, reasonable, and necessary for applicable
period:                                                     $      449,876.251
Total Amount of Expense Reimbursement sought as
actual, reasonable, and necessary for applicable period:
for applicable period:                                      $      8,268.63

This is a(n):   interim X final application


1
  Included in this amount is the following: Final approval and allowance of all compensation previously
applied to the Court and allowed for the period August 14, 2013 through September 30, 2015 in the
amount of $330,985.00; final approval and allowance for compensation for services for the period
October 1, 2015 through May 31, 2018 in the amount of $114,053.75 (the “Third and Final Application
Period”); and final approval and allowance of $4,837.50 of previously disallowed fees relating to travel
time, meetings with Counsel, and the preparation of the Applicant’s First Interim Application.
    Case 13-06894     Doc 232    Filed 11/28/18 Entered 11/28/18 09:54:14           Desc Main
                                  Document     Page 2 of 39




                                 FEE APPLICATION SUMMARY

    TIME SUMMARY BY PROFESSIONAL FOR THE THIRD AND FINAL APPLICATION
                                      PERIOD
               For the Period of October 1, 2015 through May 31, 2018

                                            Hours                           Fees Billed
Employee Name                Title          Billed          Rate2         in Application
Ross, Marc             Director              301.20        $361.27        $ 108,703.75
Ilene Hellman          Paraprofessional         2.80       $125.00                350.00

Total fees covering October 1, 2015
through May 31, 2018                         304.00        $358.75        $    109.053.75

Additional Fees Estimated to Complete3        24.00        $208.33               5,000.00

Total Fees                                   328.00        $347.72        $    114,053.75


                SUMMARY OF HOURS AND FEES INCURRED BY CATEGORY
                    For the Period October 1, 2015 through May 31, 2018
    Listed below are the hours incurred and associated time charges for each time detail category
Time Detail Category                       Hours                                Fees
Litigation Support                     221.90                             $ 82,732.50
Financial Analysis and Document Review 30.30                                10,882.50
Claim Administration and Objections     19.00                                7,125.00
Phone Calls and Correspondence          14.10                                5,092.50
Review Fee/Employment Applications      15.90                                2,871.25
Claim Distributions                      2.80                                5,100.00
Totals                                     304.00                             109,053.75

2
 As stated in RSR’s retention application and the Ross affidavit, filed September 10, 2013 [Dkt 56],
RSR’ current hourly rates are adjusted on an annual basis. Effective January 1, 2016, Mr. Ross’
hourly rate was increased to $375 per hour. This rate is consistent with RSR’s billing rates for this
professional’s level. For time related to Fee/Employment Application Preparation, RSR professionals
charge ½ the Current Hourly Rate.
3
 RSR estimates incurring an additional 24 hour of professional and para professional time, at a
blended rate of $208.33 to complete allowed claims distributions and prepare the necessary final
payroll tax returns.



                                                 -2-
    Case 13-06894   Doc 232     Filed 11/28/18 Entered 11/28/18 09:54:14           Desc Main
                                 Document     Page 3 of 39


Additional Fees Estimated to Complete Claims
 Distributions and Payroll Tax Returns                                        5,000.00

Total Fees                                                                $ 114,053.75

Total Expenses4                                                                 420.38

Total Fees and Expenses Due for the period 10/1/15 through 5/31/18        $ 114,474.13




    SUMMARY OF EXPENSES INCURRED BY CATEGORY FOR THE THIRD AND FINAL
                               APPLICATION PERIOD
                For the Period of October 1, 2015 through May 31, 2018

Expense Category                                                             Amount

Mailing/Postage                                                          $        197.75
Software for Tax Preparation                                                      222.63

Total Expenses Requested for the period 10/1/15 through 5/31/18          $        420.38




4
  Total Expenses includes an estimate of an additional $54.30 for tax software necessary to complete
the Debtor’s final tax returns and $59.26 of additional postage to mail the tax returns and claims
distributions.



                                                 -3-
   Case 13-06894      Doc 232     Filed 11/28/18 Entered 11/28/18 09:54:14          Desc Main
                                   Document     Page 4 of 39


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

                                                    )     Chapter 7
                                                    )
In re:                                              )     Case No. 13 B 06894
                                                    )
BUTTONWOOD GROUP TRADING, LLC,                      )     Honorable Deborah L. Thorne
                                                    )
                     Debtor.                        )


 THIRD AND FINAL APPLICATION OF RSR CONSULTING, LLC, ACCOUNTANTS
AND FINANCIAL ADVISORS TO THE CHAPTER 7 TRUSTEE, FOR ALLOWANCE OF
         COMPENSATION FOR PROFESSIONAL SERVICES RENDERED
           AND EXPENSES INCURRED DURING THE PERIOD FROM
             AUGUST 14, 2015 THROUGH MAY 31, 2018 PURSUANT
   TO 11 U.S.C. 330 AND 331, FED. R. BANKR. P. 2016, AND LOCAL RULE 5082-1

         RSR Consulting, LLC (“RSR”), Accountants and Financial Advisors to Robert S.

Rosenfeld, the duly-appointed chapter 7 trustee (the “Trustee”) for Buttonwood Group Trading,

LLC (the “Debtor”), hereby submits this Third and Final Fee Application (the “Third and Final

Application”), pursuant to §§ 330 and 331 of title 11 of the United States Code (the “Bankruptcy

Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),Rule

5082-1 of the Local Rules of Bankruptcy Practice and Procedure for the United States Bankruptcy

Court for the Northern District of Illinois (the “Local Rules”), and the United States Trustee’s

Guidelines for Reviewing Applications for Compensation and Reimbursement of Expenses filed

under 11 U.S.C. §330 effective January 30, 1996 (the “U.S. Trustee Guidelines”) for (1) final

allowance and approval of compensation of fees for services provided in the amount of

$273,877.50 and reimbursement of actual, reasonable and necessary out-of-pocket expenses in the

amount of $6,681.89 incurred during the period from August 14, 2013 through March 31, 2015

(the “First Interim Application Period”) which was previously approved by this Court’s prior order

dated June 10, 2015 on [Docket No. 142]; (2) final allowance and approval of compensation of


                                               1
    Case 13-06894      Doc 232     Filed 11/28/18 Entered 11/28/18 09:54:14             Desc Main
                                    Document     Page 5 of 39


fees for services provided in the amount of $57,107.50 and reimbursement of actual, reasonable

and necessary out-of-pocket expenses in the amount of $1,166.36 incurred during the period from

April 1, 2015 through September 30, 2015 (the “Second Application Period”) which was

previously approved by this Court’s prior order dated December 9, 2015 on [Docket No. 169]5; (3)

reconsideration for final allowance and approval of $4,837.50 of previously disallowed fees and

services incurred during the Second Application Period, relating to time incurred in the preparation

of the First Interim Fee Application, attendance at the RSR’s first interim fee hearing and meeting

with the Trustee’s Counsel to discuss strategy for resolving potential claims and pending

avoidance actions; and (4) final allowance and approval of fees for services provided during the

period October 1, 2015 through May 31, 2018 (the “Third and Final Application Period”) in the

amount of $114,053.75 and reimbursement of actual, reasonable and necessary out of pocket

expenses in the amount of $420.38.

       In support of this Application, RSR submits the Certification of Marc B. Ross, attached

hereto as Exhibit A. In further support of this Third and Final Application, RSR respectfully states

as follows:

                                        JURISDICTION

       1.      This Court has jurisdiction over this Application pursuant to 28 U.S.C. §§ 157 and

1334. Venue in this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409(a). Consideration

of this motion is a core proceeding pursuant to 28 U.S.C. § 157(b)(1) and (2)(A)–(B).




5
  RSR’s Second Interim Fee Application was approved in the amount of $57,107.50 and
$1,166.36, relating to fees and reimbursement of expenses respectively, however the Court
allowed 50% of RSR’s fees to be paid and 100% of expenses to be paid currently. Accordingly,
RSR has been paid $28,553.75 for fees and $1,166.36 for reimbursement of expenses for its
Second Interim Fee Application.


                                                2
   Case 13-06894       Doc 232     Filed 11/28/18 Entered 11/28/18 09:54:14           Desc Main
                                    Document     Page 6 of 39


          2.   The predicates for the relief sought herein are sections 330 and 331 of the

Bankruptcy Code, Rule 2016 of the Bankruptcy Rules, and Rule 5082-1 of the Local Rules.

                                        BACKGROUND

          3.   Prior to January 10, 2013, the Debtor was engaged in the proprietary trading of

exchange traded futures and futures options contracts, equity securities, foreign exchange contracts

and certain U.S. Government over-the-counter securities.

          4.   On January 10, 2013, the Debtor made an assignment for the benefit of creditors

(the “Assignment”) to Patrick D. Cavanaugh (the “Assignee”).

          5.   On February 22, 2013, an involuntary bankruptcy petition under Chapter 7 of the

Bankruptcy Code was filed against the Debtor, and, on April 10, 2013, an order for Chapter 7

relief was entered by the Court. [Docket No. 27].

          6.   On February 26, 2013, the Debtor and the Assignee filed an emergency motion (the

“Sale Motion”) for authorization to proceed with an auction sale (the “Auction”) of certain of the

Debtor’s assets [Docket No. 6]. This Court granted the Sale Motion on February 27, 2013 [Docket

No. 7].

          7.   The Auction was held on February 28, 2013. GuavaTech, Inc. (“GuavaTech”) was

the successful bidder at the Auction. The sale of the Debtor’s assets to GuavaTech was effected

pursuant to a Bill of Sale dated February 28, 2013 (the “GuavaTech Bill of Sale”). Pursuant to the

GuavaTech Bill of Sale, the assets sold and assigned to GuavaTech included, among other things,

all business and financial records, books and ledgers, whether written or electronically stored or

however otherwise recorded, maintained or stored pertaining to the Debtor (collectively, the

“Books and Records”).




                                                3
   Case 13-06894      Doc 232     Filed 11/28/18 Entered 11/28/18 09:54:14             Desc Main
                                   Document     Page 7 of 39


       8.     On August 14, 2013 the United States Trustee filed a Report of Undisputed

Election, providing notice of Mr. Rosenfeld’s election as Trustee, and Mr. Rosenfeld accepted the

appointment by notice filed August 19, 2013 [See Docket Nos. 52, 53].

       9.     By order dated September 18, 2013 (the “RSR Retention Order”) [Docket No. 64],

this Court authorized the retention of RSR as Accountants and Financial Advisors to the Trustee

with respect to the above captioned Chapter 7 case (the “Case”), nunc pro tunc to August 14, 2013.

The RSR Retention Order authorized RSR’s retention on the terms and conditions set forth in the

Trustee’s Application, Pursuant to 11 U.S.C. § 327(e) and Fed. R. Bankr. P. 2014(a) and 2016, for

Approval to Retain and Employ RSR Consulting, LLC as Accountants and Financial Advisors for

Trustee Nunc Pro Tunc to August 14, 2013, (the “RSR Retention Application”) [Docket No. 56].

The “Services to Be Rendered” under the RSR Retention Application included the following:

              (i)     Perform any investigation that may be undertaken with respect to the acts,
                      conduct, property, liabilities and financial condition of the Debtor, including
                      the operation of any business;

              (ii)    Review of Debtor’s books and records for related party transactions,
                      potential preferences and fraudulent conveyances;

              (iii)   Review, analyze and investigate the financial data of the Debtor and related
                      parties, where appropriate;

              (iv)    Assist or prepare Bankruptcy Schedules and Statement of Financial Affairs;

              (v)     Assist the Trustee and his counsel in analyzing claims filed against the
                      Debtor’s estate;

              (vi)    Litigation consulting services and expert witness testimony regarding
                      avoidance actions or other matters;

              (vii)   Assist the Trustee and his counsel in the liquidation of the assets of the
                      Debtor as well as the monitoring of all funds generated due to the sale of
                      assets and

              (viii) Provide such other services as may be requested by the Trustee or his
                     counsel.




                                                4
   Case 13-06894       Doc 232     Filed 11/28/18 Entered 11/28/18 09:54:14             Desc Main
                                    Document     Page 8 of 39


       Summary of work performed and benefits derived to the Estate

       10.     Upon the initial appointment of the Trustee, the Estate had minimal assets and there

were approximately $6.4 million of filed claims by creditors in this matter. RSR’s major role in

the case involved assisting the Trustee in the investigation, analysis, and development of over 20

adversary complaints, obtaining, reviewing and piecing together the Debtor’s books and records,

and preparing analyses from those records, in connection with procuring recoveries of the Debtor’s

assets. The Debtor’s records were in disarray and there were no personnel from the Debtor to assist

in the Trustee’s review of thousands of pages of the Debtor’s books and records. Through the

Trustee’s and his professionals’ efforts, the Trustee was able to recover over $2 million during the

Chapter 7 proceedings. Such recoveries included the procurement of prepetition professional fee

retainers, the monetization of the Debtor’s commodity exchange seats ($451,000), and recovery of

approximately $1.5 million of avoidance actions. In addition, after reviewing and litigating many

of the avoidance actions in this matter, and further analyzing the remaining claims filed against the

Debtor, the Trustee was able to reduce the claims pool, by over $2.8 million, resulting in a

meaningful distribution to the creditors. What initially appeared to be a minimal to no distribution

case, turned into a full recovery for priority claimants and a potential distribution of approximately

17% to general unsecured creditors.

       Detail of Services performed:

       11.     RSR worked with the Trustee and his other professionals to prepare adversary

proceedings (the “Adversary Proceedings”) against certain parties who received payments and

transfers from the Debtor. During March and April 2015, 21 separate Adversary Proceedings were

commenced on behalf of the Trustee seeking, among other things:

       12.     to avoid and recover transfers of cash and other assets of the Debtor that were made




                                                 5
   Case 13-06894        Doc 232     Filed 11/28/18 Entered 11/28/18 09:54:14             Desc Main
                                     Document     Page 9 of 39


to the Debtor’s insiders and employees through a variety of complex transactions prior to the

Petition Date;

        13.      to avoid and recover bonuses that were paid to employees of the Debtor on the eve

of the Debtor’s commencement of an assignment for the benefit of creditors;

        14.      to avoid and recover certain payments that were made to insiders of the Debtor on

the eve of the assignment for the benefit of creditors to settle claims that such insiders had asserted

against the Debtor;

        15.      to recover damages on account of improper distributions that were made to holders

of equity interests in the Debtor through the assertion of state law claims under both Delaware and

Illinois law;

        16.      to obtain the turnover of valuable shares in the Chicago Mercantile Exchange that

were transferred to former insiders of the Debtor prior to the Petition Date; and

        17.      to avoid fraudulent obligations that were incurred by the Debtor for the benefit of

insiders.

        18.      The Adversary Proceedings commenced on behalf of the Trustee sought to recover,

for the benefit of all creditors, an aggregate amount of approximately $6,200,000 in cash plus

certain non-cash assets.

        19.      On June 15, 2015, sixteen of the defendants in the Adversary Proceedings filed

motions to dismiss the complaints filed in their respective actions. RSR worked with the Trustee’s

professionals and reviewed the motions to dismiss and prepared an omnibus response arguing that

the motions should be denied or, in the alternative, the Trustee should be granted leave to amend

the complaints. At a hearing on July 22, 2015, the Court granted the motions to dismiss but also

granted the Trustee leave to amend.




                                                 6
   Case 13-06894        Doc 232   Filed 11/28/18 Entered 11/28/18 09:54:14           Desc Main
                                  Document      Page 10 of 39


       20.     As a result, RSR worked extensively with the Trustee and his professionals to

address the issues identified by the Court and, on August 21, 2015, amended complaints in the

Adversary Proceedings were filed. Notwithstanding the expansive allegations in the amended

complaints, many of the defendants again moved to dismiss the amended complaints, and RSR and

the Trustee’s professionals were forced to expend additional time and resources researching and

preparing responses to the new motions to dismiss. At a hearing on October 21, 2015, the Court

denied the motions to dismiss the amended complaints in toto, and all counts asserted in the

amended complaints survived.

       21.     Subsequently, with the exception of one adversary proceeding, where the defendant

was out of business, the Trustee systematically negotiated settlements with all the defendants. Due

to the fact that many of these defendants were individuals, additional time was needed to recover

settlements in a relatively short time frame. As a result of these efforts, the Trustee was able to

recover approximately $1.5 million in proceeds to the Estate relating to these adversary

proceedings, and reduced the filed claims pool by over $2.8 million. This ultimately provided for

a potential recovery of approximately 17% to general unsecured creditors.

       22.     Pursuant to the RSR Retention Order and the RSR Retention Application, RSR is to

be compensated for services rendered and expenses incurred in this Chapter 7 Case pursuant to the

applicable provisions of the Bankruptcy Code, the Bankruptcy Rules and the Local Rules and

orders of this Court.



         OVERVIEW OF SERVICES RENDERED TO TRUSTEE DURING THE THIRD
        AND FINAL APPLICATION PERIOD, AND PAYMENT AND REIMBURSEMENT
                                  REQUESTED

       23.     The following summarizes many of RSR’s primary activities during the Third and




                                               7
    Case 13-06894      Doc 232      Filed 11/28/18 Entered 11/28/18 09:54:14          Desc Main
                                    Document      Page 11 of 39


Final Application Period, inter alia:

               (i)     Working with the Trustee and his professionals to defend numerous Motions
                       to Dismiss in the Adversary Proceedings;

               (ii)    Providing documents through Discovery to support the Debtor’s
                       Insolvency/Undercapitalization arguments and analyzing documents
                       provided by Defendants to refute these arguments and asses their defenses;

               (iii)   Prepared relevant analyses and work with the Trustee’s other professionals
                       to settle all adversary proceedings brought forth by the Debtor;

               (iv)    Analyzed the Claims filed against the Debtor to assess their validity and
                       maximize the recoveries available to the unsecured creditors;

               (v)     Preparation of the Applicant’s Second Interim and Third and Final Fee
                       Applications.



        FEES AND EXPENSES INCURRED DURING THE PERIOD FROM OCTOBER 1,
                        2015 THROUGH MAY 31, 2018

       24.     In connection with its representation of the Trustee during the Third and Final

Application Period, RSR incurred fees in the aggregate amount of $114,053.756, based on RSR’s

usual and customary hourly rates as more specifically set forth herein. In addition, RSR made

disbursements to pay expenses in the amount of $420.38 during the Third and Final Application

Period. As discussed above, in accordance with the RSR Retention Order, RSR has worked with

the Trustee’s other professionals in this case to monetize approximately $500,000 of from the

liquidation of assets; assisted the Trustee in commencing and settling the 20 of the 21 separate

Adversary Proceedings, which resulted collecting approximately $1.5 million of recoveries to the

Estate; and assisted the Trustee in reducing over $2.8 million of reductions in unsecured creditors’

claims that provided for a meaningful recover to the Estates’ creditors. Accordingly, by this Third



6
 Amount includes an estimate of $5,000 to complete allowed claims distributions and prepare the
necessary final payroll tax returns.


                                                8
   Case 13-06894       Doc 232      Filed 11/28/18 Entered 11/28/18 09:54:14             Desc Main
                                    Document      Page 12 of 39


and Final Application, RSR is seeking final approval of the previously allowed fees of

$273,877.50 for services rendered and reimbursement of expenses of $6,681.89 incurred during

the First Interim Application Period. 100% of these fees and expenses have been previously paid

to RSR. Additionally, RSR is seeking final approval of the previously allowed fees of $57,107.50

for services rendered and reimbursement of expenses of $1,166.36 incurred during the Second

Interim Application Period. Pursuant to the Court’s order, 50% of the fees and 100% of the

expenses relating to the Second Interim Application Period have been previously paid to RSR.

       Reconsideration Of Time Disallowed From The Second Interim Application Period

       25.     RSR is also seeking a reconsideration and final allowance of $4,837.50 of fees,

consisting of 29.77 hours of time billed at 50% of RSR’s hourly rates that were previously

disallowed by the Court. These fees related to services rendered during the Second Interim

Application Period for the following: (i) preparation and review of the RSR’s First Interim and

Second Interim Fee Applications, totaling 27.5 hours and 3.5 hours, respectively; and (ii) travel

time, totaling 8 hours for meetings with the Trustee’s Counsel to discuss pending avoidance

actions, and attendance at RSR’s first interim fee application hearing. As a result, of the total 39.0

hours of Fee Application Preparation and Travel time incurred for the Second Interim Fee

Application, 29.77 hours of this time was disallowed. RSR believes that the fees previously

requested, but disallowed, were reasonable and necessary.

       26.     The Applicant believes that the previously disallowed time was beneficial to the

estate, reasonable and prudent as it related to the following: (i) preparation of the First Interim Fee

Application, consisting of $273,877.50 of fees sought and approved; and (ii) travel time related to

meetings with Trustee counsel to formulate strategies for resolving potential litigation with

Newedge USA LLC (“Newedge”), the Debtor’s primary clearing house and margin lender, and




                                                 9
   Case 13-06894       Doc 232     Filed 11/28/18 Entered 11/28/18 09:54:14            Desc Main
                                   Document      Page 13 of 39


pending avoidance actions. and attendance at the First Interim Fee Application hearing. RSR

requests that the Court reconsider its previous disallowance of those fees.

          27.   All of the services for which final compensation is sought were rendered to the

Trustee solely in connection with his duties in connection with this Chapter 7 Case, in furtherance

of the duties and functions of the Trustee, and not on behalf of any individual creditor or other

person.

          28.   This is RSR’s Third and Final Application for the allowance of compensation and

reimbursement of actual, reasonable and necessary out-of-pocket expenses for services provided to

the Trustee. RSR has not received any retainer in this Case.

          29.   The fees sought during the Third and Final Application Period reflect an aggregate

of 304.00 hours of professional time spent and recorded in performing services for the Trustee

during the Third and Final Application Period and an estimated 24 additional hours of professional

and paraprofessional time necessary to complete the claims distributions and final payroll tax

returns. This fee request does not include time that might be construed as duplicative or otherwise

not beneficial to the Trustee or the Debtor’s estate, which has already been eliminated by RSR.

          30.   During the Third and Final Application Period, RSR’s blended hourly rate was

approximately $347.72 with rates charged at ½ standard hourly rates for travel time and

retention/fee application preparation and review time. Such fees are reasonable (and lower than

similar levels of experience) based on the customary compensation charged by comparably skilled

practitioners in comparable non-bankruptcy cases in a competitive national market. In accordance

with the factors enumerated in section 330 of the Bankruptcy Code, the amount of fees requested is

fair and reasonable given: (a) the complexity of this case, (b) the time expended, (c) the nature and

extent of the services rendered, (d) the value of such services, and (e) the costs of comparable




                                                10
    Case 13-06894        Doc 232   Filed 11/28/18 Entered 11/28/18 09:54:14           Desc Main
                                   Document      Page 14 of 39


services other than in a case under the Bankruptcy Code.

        31.     Since RSR’s retention on August 14, 2013, RSR has incurred $449,876.25 of fees

reflecting an aggregate of 1,396.30 hours of professional time, at a blended rate of $322.197.

Applicant believes the services provided to the Trustee are reasonable and resulted in a significant

recovery to the unsecured creditors.

        32.     Attached hereto as Exhibit B is a schedule setting forth all RSR professionals who

have performed services for the Trustee during the Third and Final Application Period, the

capacities in which each such individual is employed by RSR, the hourly billing rate charged for

services performed by such individual, the aggregate number of hours expended in this matter and

fees billed therefore.

        33.     A summary arranged by project categories is attached hereto as Exhibit C and also

includes, in accordance with the Local Rules, a list of each person providing services on such

project, a statement of the hours worked, and the total compensation sought for each person’s work

on each such separate project.

        34.     Following is a description and further detail of the major project categories

Applicant has worked on during the Third and Final Application Period.

Litigation Support                                  221.90 Hours                      $82,732.50

•   RSR worked with the Trustee’s professionals to prepare and finalize the response to their

    Motion to Dismiss the proceedings.       After the Court denied the Defendants Motions to

    Dismiss, RSR and the Trustee’s professionals worked to provide responses through discovery

    to the Defendants as the litigation proceeded. Much of the services provided by RSR related to

    providing support to the Trustee’s assertions of the Debtor’s insolvency/under-capitalization
7
 Amount includes an estimate of $5,000 to complete allowed claims distributions and prepare the
necessary final payroll tax returns.


                                               11
    Case 13-06894      Doc 232      Filed 11/28/18 Entered 11/28/18 09:54:14          Desc Main
                                    Document      Page 15 of 39


    during the year prior to the commencement of the Bankruptcy Proceedings. The Defendants

    and their respective counsel each vigorously challenged the Trustee’s arguments with regard to

    the Debtor’s insolvency/under-capitalization.    As a result, RSR participated in answering

    Interrogatories, providing thousands of pages of document production from (i) the Debtor’s

    records, (ii) Debtor’s pre-petition counsel, (iii) Debtor’s auditors, and (iv) Newedge,

    supporting the Trustee’s arguments. RSR also provided further analysis necessary to respond

    to the requests for discovery, participated in numerous teleconferences with the Trustee and his

    professionals, and settlement negotiations with Adversary Counsel for the remaining avoidance

    actions pending at the end of the Second Interim Application Period.            The Adversary

    Proceedings were brought to a conclusion by the efforts of the Trustee, RSR and the Trustee’s

    professionals, and these efforts resulted in the collection of approximately $1.5 million of

    avoidance action recoveries during the pendency of the case and reduction in over $2.8 million

    of claims during this matter, resulting in potential meaningful recoveries to the Estate’s

    creditors.

Financial Analysis and Document Review              30.30 Hours                       $10,882.50

•   RSR prepared analyses of the Debtor’s obligations to Newedge, to determine the validity their

    claim and to assess whether any the Trustee should proceed with any recovery actions against

    Newedge. RSR conferred with the Trustee and his professionals and determined that (1)

    Newedge’s claim against the Debtor’s Estate was valid and (2) the likelihood of any significant

    recovery to the Estate resulting from the pursuit of a recovery action was minimal, and that no

    further costs to secure a recovery were warranted. RSR also (1) prepared certain analyses

    necessary to negotiate with defendants in adversary proceedings and (2) prepared recovery

    analyses at the Trustee’s request.




                                               12
     Case 13-06894       Doc 232     Filed 11/28/18 Entered 11/28/18 09:54:14          Desc Main
                                     Document      Page 16 of 39


Claims Administration and Objections                   19.00 Hours                       $7,125.00

•     RSR analyzed the claims filed against the Debtor and compared these claims to the support

      filed with the Claims and the Debtor’s books and records. RSR worked with the Trustees’

      professionals to determine which claims to object to in order to maximize recovery to holders

      of valid claims. Through these efforts, the Trustee was able to reduce the total allowed claims

      in this matter by over $2.8 million. This will result in adding to the recovery to the allowed

      claims pool.

Phone Calls and Correspondence                         14.10 Hours                       $5,092.50

•     RSR participated in teleconferences and other communications with the Trustee and his other

      professionals related to negotiations of tolling agreements with potential adversaries, certain

      recovery actions pending and steps necessary to wind down the case and provide distribution to

      creditors.

Review Fee and Employment Applications                 15.90 Hours                     $2,871.25 8

•     During the Third and Final Application Period, RSR completed its Second Interim Application

      for Compensation and Reimbursement of Expenses and its Third and Final Interim Application

      for Compensation and Reimbursement of Expenses. The total fees sought by Applicant during

      the Second Interim Application Period and Third and Final Application periods was over

      $171,000. Applicant believes the time incurred in this project category was reasonable and

      necessary in relation to total time expended.




8
    Billed at 50% of Hourly Rates in effect at the time the services were provided.


                                                  13
    Case 13-06894       Doc 232     Filed 11/28/18 Entered 11/28/18 09:54:14           Desc Main
                                    Document      Page 17 of 39


Claim Distributions                                       2.80 Hours                      $350.00

•   RSR prepared a claims database to ensure that the necessary information was available to

    provide a proper and accurate distribution to the holders of allowed claims, at the point in time

    that the distribution is approved by the Trustee.

Additional Estimated Claims Distributions and

        Payroll Tax Return Preparation                   24.00 Hours                    $5,000.00

•   RSR estimates that approximately 24 hours of additional time will be necessary to prepare the

    final distribution to holders of allowed unsecured claims, and prepare the necessary payroll tax

    returns required for the anticipated distribution.

        35.    RSR maintains computerized time records in the regular course of practice, with

entries made by each person providing services contemporaneously with the rendering of such

services. Chronological, detailed time records for the Third and Final Application Period are

annexed hereto as Exhibit D. In addition, RSR maintains contemporaneous records of expenses

incurred.

        36.    Attached hereto as Exhibit E is a schedule specifying the categories of expenses for

which RSR is seeking reimbursement and the total amount for each such expense category.

        37.    Professional services and expenses for which compensation and reimbursement are

sought pursuant to this Third and Final Application were rendered and expended on behalf of the

Trustee pursuant to Chapter 7 of the Bankruptcy Code. RSR believes it is appropriate that it be

compensated for the time spent and reimbursed for the expenses incurred in connection with these

matters. All of the fees and expenses sought to be paid or reimbursed in this Third and Final

Application were actual, necessary, and reasonable, and benefitted the Debtor’s estate and

creditors.

        38.    RSR respectfully requests that it be awarded the fees and expenses sought and that


                                                  14
   Case 13-06894         Doc 232     Filed 11/28/18 Entered 11/28/18 09:54:14            Desc Main
                                     Document      Page 18 of 39


the Trustee be permitted to pay those amounts still due and owing from the estate.



                                          RSR’S EXPENSES

       39.       By this Third and Final Application, RSR also seeks reimbursement of its actual,

reasonable and necessary expenses incurred in connection with this engagement.

       40.       RSR utilizes a “user fee” client billing system under which a client is charged only

for expenses incurred on its behalf.

       41.       The expenses for which RSR is seeking reimbursement are those customarily

charged to the firm’s bankruptcy and non-bankruptcy clients.

       42.       In accordance with the requirements of the Bankruptcy Code and the Bankruptcy

Rules, RSR maintains the following policies with respect to expenses for which reimbursement is

sought herein:

                 (i)     No amortization of the cost of any investment, equipment, or capital outlay
                         is included in the expenses. In addition, for those items or services that RSR
                         purchased or contracted from a third party, RSR seeks reimbursement only
                         for the exact amount billed to RSR by the third party vendor and paid by
                         RSR to the third party vendor.

                 (ii)    As applicable, black and white photocopying by RSR is charged at $0.10
                         per page and color photocopying by RSR is charged at $0.20 per page.

                 (iii)   Meals may be charged for RSR personnel for out of town travel, meetings
                         with the Trustee or other parties in this Chapter 7 Case, or dinner for RSR
                         professionals working past 8:00 p.m.



                               FINANCIAL STATUS OF THE CASE

       43.       As of the date of this Third and Final Application, the Trustee is holding

approximately $982,000 of funds. The Trustee estimates that the allowed claims in this case will

be approximately $46,000 for priority claims and $3.56 million for general unsecured claims.




                                                  15
   Case 13-06894       Doc 232     Filed 11/28/18 Entered 11/28/18 09:54:14          Desc Main
                                   Document      Page 19 of 39


After considering the remaining final fee applications for the Trustee’s retained professionals and

estimated remaining administrative expenses incurred but not paid to date during the Chapter 7

period, the Trustee estimates that there should be a potential recovery of approximately 17% for

the general unsecured creditors. The Applicant maintains that based on the minimal funds

available to the Trustee at the beginning of his retention, these estimated recoveries to general

unsecured creditors are in excess of many similar types of Chapter 7 matters.



              THE REQUESTED COMPENSATION SHOULD BE ALLOWED

       44.     The foregoing professional services rendered during the Second Interim Application

Period were necessary and appropriate to assist the Trustee with the administration of his duties

and were in the best interests of the Debtor. Compensation for the foregoing services as requested

is commensurate with the complexity, importance, and nature of the problems, issues, or tasks

involved.    RSR has taken significant efforts to ensure that the professional services were

performed with expedience and in an efficient manner and without duplication of effort. In

preparing this Third and Final Application, RSR calculated the amount of time spent by each

professional in performing actual and necessary services for the Trustee. That data came directly

from computer printouts that are kept on each client of RSR.

       45.     Time entries are kept on daily logs and compiled in a timekeeping software. These

entries were in turn used to produce the time records for this Third and Final Application. RSR

professionals have reviewed the computer printouts for errors.

       46.     The rates charged by RSR are consistent with reasonable and customary hourly

rates charged by other professionals throughout the country in matters of similar complexity, scope

and national significance.

       47.     Section 330 of the Bankruptcy Code provides that the Court may award a


                                               16
   Case 13-06894       Doc 232     Filed 11/28/18 Entered 11/28/18 09:54:14             Desc Main
                                   Document      Page 20 of 39


professional person employed under section 327 or 1103 of the Bankruptcy Code:

               (i)     reasonable compensation for actual, necessary services rendered by the
                       trustee, examiner, professional person, or attorney and by any
                       paraprofessional person employed by any such person; and

               (ii)    reimbursement for actual, necessary expenses.

11 U.S.C. § 330 (a)(1)(A)-(B).

       48.     In determining the amount of reasonable compensation to be awarded, the Court

must consider the nature, the extent, and the value of such services, taking into account all relevant

factors, including—

               (i)     the time spent on such services;

               (ii)    the rates charged for such services;

               (iii)   whether the services were necessary to the administration of, or beneficial at
                       the time the service was rendered toward the completion of, a case under
                       this title;

               (iv)    whether the services were performed within a reasonable amount of time
                       commensurate with the complexity, importance, and nature of the problem,
                       issue, or task addressed;

               (v)     with respect to a professional person, whether the person is board certified
                       or otherwise has demonstrated skill and experience in the bankruptcy field;
                       and

               (vi)    whether the compensation is reasonable, based on the customary
                       compensation charged by comparably skilled practitioners in cases other
                       than cases under this title.

11 U.S.C. § 330(a)(3)(A)-(F).

       49.     RSR has satisfied the requirements for the allowance of the compensation and

reimbursement of expenses sought herein. The services were necessary and beneficial to the

administration of this Case.     RSR’s services were performed in a timely manner, were in

compliance with all applicable deadlines, and were commensurate with the complexity of the

issues facing the Trustee and the nature and importance of the problems, issues and tasks.



                                                17
   Case 13-06894         Doc 232    Filed 11/28/18 Entered 11/28/18 09:54:14            Desc Main
                                    Document      Page 21 of 39


Furthermore, the compensation sought by RSR is reasonable and consistent with the rates charged

by comparably skilled practitioners outside of bankruptcy.           Accordingly, approval of the

compensation sought herein is both appropriate and warranted.

       50.     RSR has not entered into any agreement, express or implied, with any other party

for the purpose of fixing or sharing fees or other compensation to be paid for professional services

rendered in this case.

       51.     RSR has not shared, or agreed to share, (a) any compensation it has received or may

receive with another party or person, other than with the member and employees of the firm, or (b)

any compensation another person or party has received or may receive. No promises have been

received by RSR or any member thereof as to compensation in connection with these cases other

than in accordance with the provisions of the Bankruptcy Code.

       52.     The Trustee has reviewed and approved RSR’s monthly fee statements prior to the

filing of this Third and Final Application.

       53.     RSR respectfully submits that the services for which it seeks compensation in this

Third and Final Application were necessary for and beneficial to the Trustee’s efforts in

administrating the Debtor’s estate, and necessary to and in the best interests of the Debtor’s estate.

RSR further submits that the compensation requested herein is reasonable in light of the nature,

extent, and value of such services provided to the Trustee.

       54.     In sum, the services rendered by RSR were necessary and beneficial to the Debtor’s

estate, and were consistently performed in a timely manner commensurate with the complexity,

importance, and nature of the issues involved. Accordingly, approval of the final compensation

sought herein for the Third and Final Application is warranted.




                                                18
   Case 13-06894       Doc 232     Filed 11/28/18 Entered 11/28/18 09:54:14           Desc Main
                                   Document      Page 22 of 39


                                             NOTICE

       55.     Notice of this Third and Final Application has been served upon counsel for the

Debtor, the United States Trustee, and all parties requesting notice in this Case. The Trustee

submits that the notice provided is sufficient and appropriate under the circumstances and that no

further notice is required. To the extent that this Court determines otherwise, the Trustee requests

that further notice be waived and that notice be limited to that already provided.




                                                19
   Case 13-06894       Doc 232     Filed 11/28/18 Entered 11/28/18 09:54:14           Desc Main
                                   Document      Page 23 of 39


                                             CONCLUSION


       WHEREFORE, RSR respectfully requests that the Court issue and enter an order (i)

allowing RSR a final award of compensation of fees for services rendered during the Third and

Final Application Period in the amount of $114,053.75 and $420.38 for reimbursement of actual

and necessary expenses; (ii) approval of $4,837.50 of previously disallowed fees related to Fee

Application Preparation for the First Interim Fee Application; (iii) final approval of previous fees

for services sought during the First and Second Interim Application Periods, totaling $330,985.00

and $7,848.25 for reimbursement of actual and necessary expenses, including payment of the

balance of the unpaid portion of the Applicant’s Second Interim Fee Application of $28,553.75;

(iv) authorizing and direct the Trustee to pay RSR for all unpaid, allowed and approved fees

totaling $147,445.00 and $420.38 in expenses from the Debtor’s estate, and (v) granting such other

and further relief as this Court may deem just and proper.

Dated: New York, New York
       August 1, 2018
                                                     Respectfully submitted,

                                                     RSR CONSULTING, LLC




                                                     By:
                                                     Marc B. Ross
                                                     RSR CONSULTING, LLC
                                                     1330 Avenue of the Americas, Ste. 23A
                                                     New York, NY 10019
                                                     Telephone: (212) 658-0306
                                                     Facsimile: (212) 658-0357
                                                     Email: mross@rsrconsultingllc.com

                                                     Accountants and Financial Advisors for
                                                     Robert S. Rosenfeld, as Chapter 7 Trustee for
                                                     Buttonwood Group Trading, LLC


                                               20
 Case 13-06894         Doc 232    Filed 11/28/18 Entered 11/28/18 09:54:14         Desc Main
                                  Document      Page 24 of 39


                                          EXHIBIT A

                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS


                                                    )     Chapter 7
                                                    )
In re:                                              )     Case No. 13 B 06894
                                                    )
BUTTONWOOD GROUP TRADING, LLC,                      )     Honorable Deborah L. Thorne
                                                    )
                        Debtor.                     )


                              CERTIFICATION OF MARC ROSS




Marc Ross, after being duly sworn according to law, deposes and says:


         1.       I am a Director of RSR Consulting, LLC (“RSR”), a professional services firm

 engaged in the business of providing financial advisory and related professional consulting

 services. I make this certification in support of the Third and Final Application of RSR for

 Compensation for Services Rendered and Reimbursement of Expenses as Financial Advisors

 and Accountants to the Chapter 7 Trustee for the period from August 14, 2013 through May 31,

 2018.


         2.       I have reviewed the requirements of Rule 5082-1 of the Local Rules of

 Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the Northern

 District of Illinois (the “Local Rules”). The facts set forth in the foregoing Second Interim

 Application are true and correct, and to the best of my knowledge, information and belief are in

 compliance with the Local Rules.




62652920_8.docx                                 1
 Case 13-06894         Doc 232    Filed 11/28/18 Entered 11/28/18 09:54:14         Desc Main
                                  Document      Page 25 of 39


         3.       There is no agreement between RSR and any person other than the member of the

 firm and its employees for the sharing of compensation to be received for services rendered in

 this case.


         4.       I have read the foregoing Third and Final Application of RSR for allowance of

 compensation and reimbursement of expenses and know the contents thereof and that the same

 are true and correct, to the best of my knowledge, information and belief.




                                                     Marc Ross
                                                     RSR CONSULTING, LLC
                                                     1330 Avenue of the Americas, Ste. 23A
                                                     New York, NY 10019
                                                     Telephone: (212) 658-0306
                                                     Facsimile: (212) 658-0357
                                                     Email: mross@rsrconsultingllc.com

                                                     Accountants and Financial Advisors for
                                                     Robert S. Rosenfeld, as Chapter 7 Trustee
                                                     for Buttonwood Group Trading, LLC




62652920_8.docx                                 2
Case 13-06894       Doc 232     Filed 11/28/18 Entered 11/28/18 09:54:14       Desc Main
                                Document      Page 26 of 39


                                          EXHIBIT B

Summary of Hours Billed by Professionals During the Third and Final Application Period



       Timekeeper             Position            Blended Total Billed Total
                                                  Hourly Hours         Compensation
                                                  Billing
                                                  Rate

       Marc Ross              Director            $360.90      301.20    $108,703.75
       Ilene Hellman          Para professional   $125.00        2.80        350.00
       Estimate to Complete                       $208.33       24.00       5,000.00
       TOTALS:                                    $347.72      328.00    $114,053.75
 Case 13-06894        Doc 232   Filed 11/28/18 Entered 11/28/18 09:54:14     Desc Main
                                Document      Page 27 of 39


                                       EXHIBIT C

                          Summary of Total Amount of Fees
      Incurred Under Each Category During the Third and Final Application Period

    Category Description         Timekeeper     Total Billed Hours   Total Fees Requested

Litigation Support                 Marc Ross                221.90             $82,732.50
Financial Analysis and             Marc Ross                 30.30             $10,882.50
Document Review
Claims Administration and          Marc Ross                 19.00               $7,125.00
Objections
Phone Calls and                    Marc Ross                 14.10               $5,092.50
Correspondence
Review Fee/Employment              Marc Ross                 15.90               $2,871.25
Applications
Claims Distribution                     Ilene                 2.80                $350.00
                                     Hellman
Estimate to Complete                                         24.00                5,000.00
TOTALS:                                                     328.00            $114,053.75
Case 13-06894   Doc 232   Filed 11/28/18 Entered 11/28/18 09:54:14   Desc Main
                          Document      Page 28 of 39


                                 EXHIBIT D

                            Detail of Time Incurred
                 During the Third and Final Application Period
          Case 13-06894                     Doc 232                 Filed 11/28/18 Entered 11/28/18 09:54:14                                                    Desc Main
                                                                    Document      Page 29 of 39
RSR Consulting, LLC                                                                                                                                                               Exhibit D
Buttonwood Group Trading LLC- Case #13-06894 (DLT)
Detailed Billing Report
10/1/15 Through 5/31/18



                                                                                                                                                     Billable
   Date           Client      Timekeeper             Activity                                           Description                                   Time      Hourly Rate   Billable Amt

 10/01/2015 Buttonwood       Marc Ross     Litigation support       Work on responses to answers to revised complaints and correspondence with           2.60 $325.00/hr      $     845.00
            Group Trading                                           N. Hampton re same (2.6)
            LLC
 10/02/2015 Buttonwood       Marc Ross     Litigation support       Preparation for and participate in call with N Hampton re Helix and Horn             0.60 $325.00/hr      $     195.00
            Group Trading                                           Motion to Dismiss (.6)
            LLC
 10/05/2015 Buttonwood       Marc Ross     Litigation support       Review complaint answer draft and provide comments (1.4); correspondence             1.80 $325.00/hr      $     585.00
            Group Trading                                           with counsel re same (.4)
            LLC
 10/06/2015 Buttonwood       Marc Ross     Litigation support       Make changes to Motion to Dismiss response (.4)                                      0.40 $325.00/hr      $     130.00
            Group Trading
            LLC
 10/07/2015 Buttonwood       Marc Ross     Phone Calls and          Call with P. Roberts re: Newedge litigation(.5)                                      0.50 $325.00/hr      $     162.50
            Group Trading                  Correspondence
            LLC
 10/09/2015 Buttonwood       Marc Ross     Litigation support       Correspondence with P Roberts and provide emails (.9)                                0.90 $325.00/hr      $     292.50
            Group Trading
            LLC
 10/13/2015 Buttonwood       Marc Ross     Phone Calls and          Call with P Roberts re Newedge and correspondence with Trustee re same (.4)          0.40 $325.00/hr      $     130.00
            Group Trading                  Correspondence
            LLC
 10/18/2015 Buttonwood       Marc Ross     Financial Analysis and   Work on Newedge Analysis of betterment of position (3.5)                             3.50 $325.00/hr      $   1,137.50
            Group Trading                  Document Review
            LLC
 10/19/2015 Buttonwood       Marc Ross     Financial Analysis and   Call with P Roberts re Newedge analysis and review of same (1.0).                    1.00 $325.00/hr      $     325.00
            Group Trading                  Document Review
            LLC
 10/21/2015 Buttonwood       Marc Ross     Financial Analysis and   Correspondence with Newedge regarding equities (.4)                                  0.40 $325.00/hr      $     130.00
            Group Trading                  Document Review
            LLC
 10/22/2015 Buttonwood       Marc Ross     Financial Analysis and   Call with M. MacDougall and J. Powers re Newedge Equities; call with Trustee         1.40 $325.00/hr      $     455.00
            Group Trading                  Document Review          and P. Roberts re: potential litigation (1.4)
            LLC
 10/27/2015 Buttonwood       Marc Ross     Phone Calls and          Preparation for and participate in call with P Roberts and Trustee re Newedge        1.70 $325.00/hr      $     552.50
            Group Trading                  Correspondence           action (1.7)
            LLC
 10/29/2015 Buttonwood       Marc Ross     Phone Calls and          Call with P. Roberts re: Newedge (.2)                                                0.20 $325.00/hr      $      65.00
            Group Trading                  Correspondence
            LLC
 10/30/2015 Buttonwood       Marc Ross     Financial Analysis and   Work on Newedge set off analysis by and correspondence with professionals re         1.60 $325.00/hr      $     520.00
            Group Trading                  Document Review          same (1.6)
            LLC
 11/03/2015 Buttonwood       Marc Ross     Phone Calls and          Call with P. Roberts re: Newedge; correspondence re: Newedge (.9)                    0.90 $325.00/hr      $     292.50
            Group Trading                  Correspondence
            LLC
 11/04/2015 Buttonwood       Marc Ross     Financial Analysis and   Work on liquidation. analysis and call with Trustee re status (1.7)                  1.70 $325.00/hr      $     552.50
            Group Trading                  Document Review
            LLC
 11/08/2015 Buttonwood       Marc Ross     Fee Applications         Work on Second Interim Fee Application (3.2)                                         3.20 $162.50/hr      $     520.00
            Group Trading
            LLC
 11/13/2015 Buttonwood       Marc Ross     Fee Applications         Fee app Edits and provide to Trustee (1.2)                                           1.20 $162.50/hr      $     195.00
            Group Trading
            LLC
 12/14/2015 Buttonwood       Marc Ross     Litigation support       Call with N. Hampton and Negisa Baluku. re preference actions (.7)                   0.70 $325.00/hr      $     227.50
            Group Trading
            LLC
 12/16/2015 Buttonwood       Marc Ross     Litigation support       Call with Trustee re: Preference and Avoidance action status and bifurcation         0.90 $325.00/hr      $     292.50
            Group Trading                                           hearing (.9)
            LLC
 12/22/2015 Buttonwood       Marc Ross     Phone Calls and          Call with P. Roberts re: Spread Networks (.2)                                        0.20 $325.00/hr      $      65.00
            Group Trading                  Correspondence
            LLC
 12/31/2015 Buttonwood       Marc Ross     Litigation support       Work on avoidance action spreadsheet for status calls; call with Negisa Baluku       1.70 $325.00/hr      $     552.50
            Group Trading                                           re spreadsheet (1.7)
            LLC
 01/04/2016 Buttonwood       Marc Ross     Phone Calls and          Preparation and participation in call with N. Balluku re: Adversary settlement       1.50 $375.00/hr      $     562.50
            Group Trading                  Correspondence           matters
            LLC
 01/05/2016 Buttonwood       Marc Ross     Phone Calls and          Call with R. Rosenfeld re: status call                                               0.30 $375.00/hr      $     112.50
            Group Trading                  Correspondence
            LLC
 01/06/2016 Buttonwood       Marc Ross     Financial Analysis and   Research re: CME share values and Helix lease                                        0.80 $375.00/hr      $     300.00
            Group Trading                  Document Review
            LLC
 01/06/2016 Buttonwood       Marc Ross     Phone Calls and          Call with N. Balluku re: settlement offers (.2)                                      0.20 $375.00/hr      $      75.00
            Group Trading                  Correspondence
            LLC
         Case 13-06894                      Doc 232                 Filed 11/28/18 Entered 11/28/18 09:54:14                                                    Desc Main
                                                                    Document      Page 30 of 39
RSR Consulting, LLC                                                                                                                                                               Exhibit D
Buttonwood Group Trading LLC- Case #13-06894 (DLT)
Detailed Billing Report
10/1/15 Through 5/31/18



                                                                                                                                                       Billable
   Date          Client      Timekeeper          Activity                                            Description                                        Time      Hourly Rate Billable Amt
 01/11/2016 Buttonwood       Marc Ross  Litigation support          Review settlement offers; correspondence with Trustee re same                           0.40 $375.00/hr   $      150.00
            Group Trading
            LLC
 01/12/2016 Buttonwood       Marc Ross     Financial Analysis and   Search documents re: Helix lease (.6)                                                  0.60 $375.00/hr    $     225.00
            Group Trading                  Document Review
            LLC
 01/12/2016 Buttonwood       Marc Ross     Phone Calls and          Call with Trustee re: status (.5)                                                      0.50 $375.00/hr    $     187.50
            Group Trading                  Correspondence
            LLC
 01/13/2016 Buttonwood       Marc Ross     Financial Analysis and   Search documents re: Helix lease and prepare and provide writeup for Kaye              2.30 $375.00/hr    $     862.50
            Group Trading                  Document Review          Scholer re: same (2.3)
            LLC
 01/15/2016 Buttonwood       Marc Ross     Phone Calls and          Call with Negisa re: Helix (.2)                                                        0.20 $375.00/hr    $      75.00
            Group Trading                  Correspondence
            LLC
 01/18/2016 Buttonwood       Marc Ross     Financial Analysis and   Review documents provided by Newedge counsel (2.4)                                     2.40 $375.00/hr    $     900.00
            Group Trading                  Document Review
            LLC
 01/18/2016 Buttonwood       Marc Ross     Phone Calls and          Call with Trustee regarding status of Newedge and Helix (.3)                           0.30 $375.00/hr    $     112.50
            Group Trading                  Correspondence
            LLC
 01/20/2016 Buttonwood       Marc Ross     Phone Calls and          Call to discuss Newedge with Trustee and P. Roberts (.5); review                       0.60 $375.00/hr    $     225.00
            Group Trading                  Correspondence           correspondence from P. Roberts (.1)
            LLC
 01/21/2016 Buttonwood       Marc Ross     Phone Calls and          Call with Trustee and Kaye Scholer to discuss settlement offers and bifurcation        0.40 $375.00/hr    $     150.00
            Group Trading                  Correspondence           (.4)
            LLC
 01/26/2016 Buttonwood       Marc Ross     Financial Analysis and   Review documents for P. Roberts re: Newedge timing; review documents                   1.50 $375.00/hr    $     562.50
            Group Trading                  Document Review          provided by Newedge re disposal of collateral and correspondence with P.
            LLC                                                     Roberts re: same (1.5)
 01/27/2016 Buttonwood       Marc Ross     Financial Analysis and   Review document production from Newedge (1.6)                                          1.60 $375.00/hr    $     600.00
            Group Trading                  Document Review
            LLC
 02/01/2016 Buttonwood       Marc Ross     Financial Analysis and   Review correspondence from defendants re settlements (.8)                              0.80 $375.00/hr    $     300.00
            Group Trading                  Document Review
            LLC
 02/02/2016 Buttonwood       Marc Ross     Phone Calls and          Correspondence with and call with Trustee re: Zirgaitis, Veselica snd Helix            1.40 $375.00/hr    $     525.00
            Group Trading                  Correspondence           avoidance actions (1.4)
            LLC
 02/05/2016 Buttonwood       Marc Ross     Financial Analysis and   Review correspondence re settlements and correspondence with Trustee re                0.60 $375.00/hr    $     225.00
            Group Trading                  Document Review          same (.6)
            LLC
 02/08/2016 Buttonwood       Marc Ross     Phone Calls and          Preparation for and participation in conference call to discuss Newedge action         2.10 $375.00/hr    $     787.50
            Group Trading                  Correspondence           and potential claim with P. Roberts and R. Rosenfeld (2.1)
            LLC
 02/21/2016 Buttonwood       Marc Ross     Financial Analysis and   Work on Newedge analysis and prep for call with P. Roberts (3.2)                       3.20 $375.00/hr    $    1,200.00
            Group Trading                  Document Review
            LLC
 02/22/2016 Buttonwood       Marc Ross     Financial Analysis and   Work on Newedge analysis and have call with P. Roberts re: same (2.8)                  2.80 $375.00/hr    $    1,050.00
            Group Trading                  Document Review
            LLC
 02/23/2016 Buttonwood       Marc Ross     Phone Calls and          Call with P. Roberts re: Newedge (.5)                                                  0.50 $375.00/hr    $     187.50
            Group Trading                  Correspondence
            LLC
 02/24/2016 Buttonwood       Marc Ross     Phone Calls and          Call with Trustee and P. Roberts re case and Newedge (1.0)                             1.00 $375.00/hr    $     375.00
            Group Trading                  Correspondence
            LLC
 02/29/2016 Buttonwood       Marc Ross     Financial Analysis and   Call with Negisa re Ward; review Ward Contribution confirmation (1.0)                  1.00 $375.00/hr    $     375.00
            Group Trading                  Document Review
            LLC
 03/16/2016 Buttonwood       Marc Ross     Financial Analysis and   Call with Negisa re Ward; search for documents related to Ward Capital                 0.70 $375.00/hr    $     262.50
            Group Trading                  Document Review          Distribution (.7)
            LLC
 03/18/2016 Buttonwood       Marc Ross     Litigation support       Review Disclosure listing and make comments/edits (.7)                                 0.70 $375.00/hr    $     262.50
            Group Trading
            LLC
 03/21/2016 Buttonwood       Marc Ross     Litigation support       Review Disclosure List; call with Negisa re same (1.3)                                 1.30 $375.00/hr    $     487.50
            Group Trading
            LLC
 03/22/2016 Buttonwood       Marc Ross     Phone Calls and          Call with Negisa re: Disclosure list; call with R. Rosenfeld re: case status and       1.00 $375.00/hr    $     375.00
            Group Trading                  Correspondence           disclosure list (1.0)
            LLC
 03/25/2016 Buttonwood       Marc Ross     Litigation support       Calls with Negisa and Elise regarding Document Request List (.8)                       0.80 $375.00/hr    $     300.00
            Group Trading
            LLC
 03/28/2016 Buttonwood       Marc Ross     Litigation support       Prepare document request items for Kaye Scholer (1.8)                                  1.80 $375.00/hr    $     675.00
            Group Trading
            LLC
         Case 13-06894                      Doc 232             Filed 11/28/18 Entered 11/28/18 09:54:14                                                   Desc Main
                                                                Document      Page 31 of 39
RSR Consulting, LLC                                                                                                                                                          Exhibit D
Buttonwood Group Trading LLC- Case #13-06894 (DLT)
Detailed Billing Report
10/1/15 Through 5/31/18



                                                                                                                                                  Billable
   Date          Client      Timekeeper         Activity                                           Description                                     Time      Hourly Rate Billable Amt
 04/06/2016 Buttonwood       Marc Ross  Phone Calls and         Call with Trustee re status of remaining actions. (.2)                                 0.20 $375.00/hr   $       75.00
            Group Trading               Correspondence
            LLC
 04/06/2016 Buttonwood       Marc Ross     Litigation support   Call re: Document Production Requests with Kaye Scholer (.6)                          0.60 $375.00/hr    $     225.00
            Group Trading
            LLC
 04/07/2016 Buttonwood       Marc Ross     Litigation support   Preparation for and participate in call re document production (1.1)                  1.10 $375.00/hr    $     412.50
            Group Trading
            LLC
 04/18/2016 Buttonwood       Marc Ross     Litigation support   Call with E. Neveau re: BTG and Guavatech motion for protective order (.5)            0.50 $375.00/hr    $     187.50
            Group Trading
            LLC
 04/23/2016 Buttonwood       Marc Ross     Litigation support   Work on document production items for Guavatech and defendants (3.2)                  3.20 $375.00/hr    $    1,200.00
            Group Trading
            LLC
 04/25/2016 Buttonwood       Marc Ross     Litigation support   Work on document production and call with Negisa re same (3.5)                        3.50 $375.00/hr    $    1,312.50
            Group Trading
            LLC
 04/26/2016 Buttonwood       Marc Ross     Litigation support   Work on document production and correspondence with Kaye Scholer re same              1.00 $375.00/hr    $     375.00
            Group Trading                                       (1.0)
            LLC
 04/27/2016 Buttonwood       Marc Ross     Litigation support   Call with Rosenfeld re: litigation production and status (.5)                         0.50 $375.00/hr    $     187.50
            Group Trading
            LLC
 04/29/2016 Buttonwood       Marc Ross     Litigation support   Correspondence with Negisa re production (.1)                                         0.10 $375.00/hr    $      37.50
            Group Trading
            LLC
 05/02/2016 Buttonwood       Marc Ross     Litigation support   Call with Negisa and Elise re: Document production and Guavatech (.4)                 0.40 $375.00/hr    $     150.00
            Group Trading
            LLC
 05/04/2016 Buttonwood       Marc Ross     Litigation support   Review document requests and have call with Negisa re same (1.0)                      1.00 $375.00/hr    $     375.00
            Group Trading
            LLC
 05/05/2016 Buttonwood       Marc Ross     Litigation support   Call with Negisa re document production requests (.3)                                 0.30 $375.00/hr    $     112.50
            Group Trading
            LLC
 05/06/2016 Buttonwood       Marc Ross     Litigation support   Work on document production for Guavatech (2.4)                                       2.40 $375.00/hr    $     900.00
            Group Trading
            LLC
 05/08/2016 Buttonwood       Marc Ross     Litigation support   Work on Guavatech data search for responsive items. (3.2)                             3.20 $375.00/hr    $    1,200.00
            Group Trading
            LLC
 05/09/2016 Buttonwood       Marc Ross     Litigation support   Work on document production and calls with Negisa re same (2.4)                       2.40 $375.00/hr    $     900.00
            Group Trading
            LLC
 05/10/2016 Buttonwood       Marc Ross     Litigation support   Work on Guavatech document production and calls with Negisa re same (1.8)             1.80 $375.00/hr    $     675.00
            Group Trading
            LLC
 05/11/2016 Buttonwood       Marc Ross     Litigation support   Call with Negisa re document production (.5)                                          0.50 $375.00/hr    $     187.50
            Group Trading
            LLC
 05/13/2016 Buttonwood       Marc Ross     Litigation support   Work on Guavatech document production (2.9)                                           2.90 $375.00/hr    $    1,087.50
            Group Trading
            LLC
 05/16/2016 Buttonwood       Marc Ross     Litigation support   Review document production and correspondence from Assignee and Interim               1.50 $375.00/hr    $     562.50
            Group Trading                                       Trustee and update production items (1.5)
            LLC
 05/17/2016 Buttonwood       Marc Ross     Litigation support   Review of data for production (.7); correspondence with P. Roberts re Pellijeff       1.30 $375.00/hr    $     487.50
            Group Trading                                       and review adversary email (.6)
            LLC
 05/18/2016 Buttonwood       Marc Ross     Litigation support   Call with P. Roberts re: Pellijeff adversary and review and provide documents         1.00 $375.00/hr    $     375.00
            Group Trading                                       (1.0)
            LLC
 06/02/2016 Buttonwood       Marc Ross     Litigation support   Call with Negisa Balluku re: Document production (.5)                                 0.50 $375.00/hr    $     187.50
            Group Trading
            LLC
 06/09/2016 Buttonwood       Marc Ross     Litigation support   Correspondence with N. Balluku re protective order (.3)                               0.30 $375.00/hr    $     112.50
            Group Trading
            LLC
 06/10/2016 Buttonwood       Marc Ross     Litigation support   Call with Negisa and Elise re: confidential information (.4)                          0.40 $375.00/hr    $     150.00
            Group Trading
            LLC
 06/15/2016 Buttonwood       Marc Ross     Litigation support   Work on document production for defendants to determine information subject           4.10 $375.00/hr    $    1,537.50
            Group Trading                                       to confidentiality requirements (4.1)
            LLC
 06/20/2016 Buttonwood       Marc Ross     Litigation support   Call with E. Neveau re production and removal of personal information; review         3.20 $375.00/hr    $    1,200.00
            Group Trading                                       Guavatech documents to for information to be redacted (3.2)
            LLC
         Case 13-06894                      Doc 232                 Filed 11/28/18 Entered 11/28/18 09:54:14                                                   Desc Main
                                                                    Document      Page 32 of 39
RSR Consulting, LLC                                                                                                                                                              Exhibit D
Buttonwood Group Trading LLC- Case #13-06894 (DLT)
Detailed Billing Report
10/1/15 Through 5/31/18



                                                                                                                                                      Billable
   Date          Client      Timekeeper          Activity                                              Description                                     Time      Hourly Rate Billable Amt
 07/19/2016 Buttonwood       Marc Ross  Litigation support          Call with Negisa re discovery and review of Defendants' production (.4)                0.40 $375.00/hr   $      150.00
            Group Trading
            LLC
 07/28/2016 Buttonwood       Marc Ross     Litigation support       Call with Elise Neveau; review defendants' production; review Jurasek                 2.80 $375.00/hr    $    1,050.00
            Group Trading                                           production (2.8)
            LLC
 07/29/2016 Buttonwood       Marc Ross     Litigation support       Calls with E. Neveau re: access to defendants' production; review production          3.60 $375.00/hr    $    1,350.00
            Group Trading                                           and correspondence regarding Helix (3.6)
            LLC
 07/30/2016 Buttonwood       Marc Ross     Litigation support       Review defendant's production - (2.9)                                                 2.90 $375.00/hr    $    1,087.50
            Group Trading
            LLC
 08/02/2016 Buttonwood       Marc Ross     Litigation support       Call with E. Neveau re status and review of production; call with Trustee re          1.30 $375.00/hr    $     487.50
            Group Trading                                           same (1.3)
            LLC
 08/03/2016 Buttonwood       Marc Ross     Litigation support       Work on review of Helix and Lanphere document production and prep for call            2.70 $375.00/hr    $    1,012.50
            Group Trading                                           with professionals and Trustee (2.7)
            LLC
 08/03/2016 Buttonwood       Marc Ross     Financial Analysis and   Review recovery analysis (1.0)                                                        1.00 $375.00/hr    $     375.00
            Group Trading                  Document Review
            LLC
 08/04/2016 Buttonwood       Marc Ross     Litigation support       Preparation for and participation in teleconference with E. Neveau regarding          2.10 $375.00/hr    $     787.50
            Group Trading                                           settlement offers and negotiations with avoidance action defendants (2.1)
            LLC
 08/08/2016 Buttonwood       Marc Ross     Litigation support       Prep for and participate in call with Elise Neveau regarding potential                1.20 $375.00/hr    $     450.00
            Group Trading                                           settlements in adversary proceedings (1.2)
            LLC
 08/09/2016 Buttonwood       Marc Ross     Litigation support       Call re Hun Investments (.8)                                                          0.80 $375.00/hr    $     300.00
            Group Trading
            LLC
 08/10/2016 Buttonwood       Marc Ross     Litigation support       Call with Elise Neveau regarding adversary proceedings (.5)                           0.50 $375.00/hr    $     187.50
            Group Trading
            LLC
 08/11/2016 Buttonwood       Marc Ross     Litigation support       Calls with Elise Neveau regarding adversary proceedings; calls with Trustee re        1.50 $375.00/hr    $     562.50
            Group Trading                                           same (1.5)
            LLC
 08/15/2016 Buttonwood       Marc Ross     Litigation support       Call with E. Neveau re: document production and teleconferences with                  1.40 $375.00/hr    $     525.00
            Group Trading                                           defendants and review of letter from Defendants (1.4)
            LLC
 08/16/2016 Buttonwood       Marc Ross     Litigation support       Prep for call by review of document production items highlighted by defense           3.60 $375.00/hr    $    1,350.00
            Group Trading                                           (2.1); call with E. Neveau re same (.4); calls with Defendants (1.1)
            LLC
 08/16/2016 Buttonwood       Marc Ross     Litigation support       Call with P. Roberts re: Pellijeff litigation (.8)                                    0.80 $375.00/hr    $     300.00
            Group Trading
            LLC
 08/17/2016 Buttonwood       Marc Ross     Litigation support       Call with Kaye Scholer, Zirgaitis, Lanphere and Ward counsel and defendants;          4.30 $375.00/hr    $    1,612.50
            Group Trading                                           call with Trustee; correspondence with P. Roberts re: Pellijeff (4.3)
            LLC
 08/18/2016 Buttonwood       Marc Ross     Litigation support       Prep for and participate in Settlement Call re Helix with Defendants and              1.00 $375.00/hr    $     375.00
            Group Trading                                           Counsel (1.0)
            LLC
 09/12/2016 Buttonwood       Marc Ross     Litigation support       Call with E. Neveau; work on google drive search for S Huang docs; work in            3.80 $375.00/hr    $    1,425.00
            Group Trading                                           insolvency writeup (3.8)
            LLC
 09/13/2016 Buttonwood       Marc Ross     Litigation support       Call with E. Neveau re Helix letter and discovery letters from defendants (1.3)       1.30 $375.00/hr    $     487.50
            Group Trading
            LLC
 09/15/2016 Buttonwood       Marc Ross     Litigation support       Call with E. Neveau re discovery letters and review of documents (.4)                 0.40 $375.00/hr    $     150.00
            Group Trading
            LLC
 09/18/2016 Buttonwood       Marc Ross     Litigation support       Review Helix letter and comments (1.0)                                                1.00 $375.00/hr    $     375.00
            Group Trading
            LLC
 09/19/2016 Buttonwood       Marc Ross     Litigation support       Call with E. Neveau re production and review Helix letter; call with Trustee re       2.70 $375.00/hr    $    1,012.50
            Group Trading                                           Huang drive; call with R. Manasse re same (2.7)
            LLC
 09/20/2016 Buttonwood       Marc Ross     Litigation support       Calls with E. Neveau; prepare Huang production; review defendant's production;        3.70 $375.00/hr    $    1,387.50
            Group Trading                                           respond to defendants inquiries (3.7)
            LLC
 09/21/2016 Buttonwood       Marc Ross     Litigation support       Work on response to defendant correspondence and prepare correspondence               2.90 $375.00/hr    $    1,087.50
            Group Trading                                           with Elise Neveau (2.9)
            LLC
 09/22/2016 Buttonwood       Marc Ross     Litigation support       Calls and emails with E. Neveau re discovery correspondence (.8)                      0.80 $375.00/hr    $     300.00
            Group Trading
            LLC
 09/23/2016 Buttonwood       Marc Ross     Litigation support       Call with E. Neveau re: production issues; call with R. Manasse re S Huang hard       1.30 $375.00/hr    $     487.50
            Group Trading                                           drive (1.3)
            LLC
         Case 13-06894                      Doc 232              Filed 11/28/18 Entered 11/28/18 09:54:14                                                    Desc Main
                                                                 Document      Page 33 of 39
RSR Consulting, LLC                                                                                                                                                            Exhibit D
Buttonwood Group Trading LLC- Case #13-06894 (DLT)
Detailed Billing Report
10/1/15 Through 5/31/18



                                                                                                                                                    Billable
   Date          Client      Timekeeper         Activity                                          Description                                        Time      Hourly Rate Billable Amt
 09/24/2016 Buttonwood       Marc Ross  Financial Analysis and   Review correspondence from P. Roberts; correspondence with P. Roberts re:               1.40 $375.00/hr   $      525.00
            Group Trading               Document Review          Newedge related production (1.4)
            LLC
 09/27/2016 Buttonwood       Marc Ross     Litigation support    Work on FS Summary data for defendants; call with P. Roberts re: Newedge               1.50 $375.00/hr    $     562.50
            Group Trading                                        Production; call with E. Neveau re: same (1.5)
            LLC
 09/28/2016 Buttonwood       Marc Ross     Litigation support    Review document productions and FS Summary data for defendants roadmap;                3.80 $375.00/hr    $    1,425.00
            Group Trading                                        calls w E. Neveau re responses and same; correspondence w R. Manasse re S
            LLC                                                  Huang hard drive production. (3.8)
 09/29/2016 Buttonwood       Marc Ross     Litigation support    Review Thompson Coburn emails for newedge production; respond to                       2.70 $375.00/hr    $    1,012.50
            Group Trading                                        defendants production requests (2.7)
            LLC
 10/04/2016 Buttonwood       Marc Ross     Litigation support    Calls with Elise Neveau, correspondence with R. Manasse re: S. Huang Hard              2.90 $375.00/hr    $    1,087.50
            Group Trading                                        Drive; review discovery letters and make edits; work on adjustments analysis
            LLC                                                  (2.9)
 10/05/2016 Buttonwood       Marc Ross     Litigation support    Call with E. Neveau; work on discovery letter; work on Helix letter; review for        2.80 $375.00/hr    $    1,050.00
            Group Trading                                        Helix and Newedge documents (2.8)
            LLC
 10/06/2016 Buttonwood       Marc Ross     Litigation support    Calls with E. Neveau re: Helix letter; review and edits to letter (1.6)                1.60 $375.00/hr    $     600.00
            Group Trading
            LLC
 10/09/2016 Buttonwood       Marc Ross     Litigation support    Review Helix letter; review documents for production; review defendant's               4.70 $375.00/hr    $    1,762.50
            Group Trading                                        production (4.7)
            LLC
 10/10/2016 Buttonwood       Marc Ross     Litigation support    Work on Helix letter and responses; review defendants production (2.1)                 2.10 $375.00/hr    $     787.50
            Group Trading
            LLC
 10/11/2016 Buttonwood       Marc Ross     Litigation support    Provide draft of letter to E. Neveau; call with E. Neveau re same (1.4)                1.40 $375.00/hr    $     525.00
            Group Trading
            LLC
 10/12/2016 Buttonwood       Marc Ross     Litigation support    Review defendant production for Helix settlement letter and provide comments           2.10 $375.00/hr    $     787.50
            Group Trading                                        to E. Neveau (2.1)
            LLC
 10/20/2016 Buttonwood       Marc Ross     Litigation support    Work on review of documents for Helix agreements (1.8)                                 1.80 $375.00/hr    $     675.00
            Group Trading
            LLC
 11/04/2016 Buttonwood       Marc Ross     Litigation support    Calls with E. Neveau re settlement discussions and production of S. Huang hard         2.50 $375.00/hr    $     937.50
            Group Trading                                        drive; correspondence re: same.
            LLC
 11/10/2016 Buttonwood       Marc Ross     Litigation support    Correspondence re: S. Huang hard drive and Helix letter                                1.20 $375.00/hr    $     450.00
            Group Trading
            LLC
 11/11/2016 Buttonwood       Marc Ross     Litigation support    Correspondence and calls regarding S. Huang hard drive production                      1.00 $375.00/hr    $     375.00
            Group Trading
            LLC
 11/22/2016 Buttonwood       Marc Ross     Litigation support    Work on Helix letter and settlement issues with defendants (1.8); calls with R.        2.30 $375.00/hr    $     862.50
            Group Trading                                        Rosenfeld and E. Neveau re; same (.5)
            LLC
 12/01/2016 Buttonwood       Marc Ross     Litigation support    Call with Schmidt and Schrage attorneys regarding settlement                           0.50 $375.00/hr    $     187.50
            Group Trading
            LLC
 12/02/2016 Buttonwood       Marc Ross     Litigation support    Call with and correspondence with E. Neveau re Helix, Schmidt and Schrage              1.60 $375.00/hr    $     600.00
            Group Trading                                        (1.1); call with Schmidt and Schrage attorneys (.5)
            LLC
 12/12/2016 Buttonwood       Marc Ross     Litigation support    Call with Negisa and Elise re: Helix settlement                                        0.80 $375.00/hr    $     300.00
            Group Trading
            LLC
 12/13/2016 Buttonwood       Marc Ross     Litigation support    Preparation for and participation in calls with Negisa and Elise re: Helix; call       1.50 $375.00/hr    $     562.50
            Group Trading                                        with Helix regarding settlement
            LLC
 12/14/2016 Buttonwood       Marc Ross     Litigation support    Correspondence with Kaye Scholer and Trustee re: Helix settlement                      0.80 $375.00/hr    $     300.00
            Group Trading
            LLC
 12/15/2016 Buttonwood       Marc Ross     Litigation support    Correspondence re: ongoing litigation and production                                   0.50 $375.00/hr    $     187.50
            Group Trading
            LLC
 12/16/2016 Buttonwood       Marc Ross     Litigation support    Correspondence and review re: Ward et al settlement                                    0.90 $375.00/hr    $     337.50
            Group Trading
            LLC
 12/19/2016 Buttonwood       Marc Ross     Litigation support    Call with Negisa Balluku and E. Neveau re: Ward et al settlement negotiations          1.30 $375.00/hr    $     487.50
            Group Trading                                        (1.0); review correspondence re: same (.3)
            LLC
 12/22/2016 Buttonwood       Marc Ross     Litigation support    Review correspondence with E. Neveau re: Ward et al                                    0.90 $375.00/hr    $     337.50
            Group Trading
            LLC
 01/04/2017 Buttonwood       Marc Ross     Litigation support    Work on document production summary and call with Elise and Negisa to                  2.10 $375.00/hr    $     787.50
            Group Trading                                        review and discuss settlement options.
            LLC
         Case 13-06894                      Doc 232             Filed 11/28/18 Entered 11/28/18 09:54:14                                                  Desc Main
                                                                Document      Page 34 of 39
RSR Consulting, LLC                                                                                                                                                         Exhibit D
Buttonwood Group Trading LLC- Case #13-06894 (DLT)
Detailed Billing Report
10/1/15 Through 5/31/18



                                                                                                                                                 Billable
   Date          Client      Timekeeper          Activity                                          Description                                    Time      Hourly Rate Billable Amt
 01/13/2017 Buttonwood       Marc Ross  Litigation support      Call with Negisa Balluku and Elise Neveau re: Request for admissions and              0.40 $375.00/hr   $      150.00
            Group Trading                                       settlements; review correspondence re: same
            LLC
 01/15/2017 Buttonwood       Marc Ross     Litigation support   Work on interrogatories and call with E. Neveau and N. Balluku re same               1.70 $375.00/hr    $     637.50
            Group Trading
            LLC
 01/16/2017 Buttonwood       Marc Ross     Litigation support   Work on Interrogatories for Helix et al avoidance action litigation and              4.30 $375.00/hr    $    1,612.50
            Group Trading                                       correspondence with Kaye Scholer re: same
            LLC
 01/17/2017 Buttonwood       Marc Ross     Litigation support   Work on RFA and Interrogatories; review claims register; calls and                   3.20 $375.00/hr    $    1,200.00
            Group Trading                                       correspondence with E. Neveau
            LLC
 01/18/2017 Buttonwood       Marc Ross     Litigation support   Correspondence re: avoidance actions                                                 0.20 $375.00/hr    $      75.00
            Group Trading
            LLC
 01/19/2017 Buttonwood       Marc Ross     Litigation support   Preparation for and participation in call with E. Neveau and N. Balluku re:          0.50 $375.00/hr    $     187.50
            Group Trading                                       avoidance action settlements and case status
            LLC
 01/25/2017 Buttonwood       Marc Ross     Litigation support   Research and correspondence re: Ward and Lanphere                                    1.10 $375.00/hr    $     412.50
            Group Trading
            LLC
 01/26/2017 Buttonwood       Marc Ross     Litigation support   Research of documents and provide to APKS and related correspondence re:             5.30 $375.00/hr    $    1,987.50
            Group Trading                                       Ward and Lanphere CME share issue; call with E. Neveau and N. Balluku
            LLC
 01/30/2017 Buttonwood       Marc Ross     Litigation support   Calls with N. Balluku and E. Neveau re: Gensburg defendants (.8); call with          2.70 $375.00/hr    $    1,012.50
            Group Trading                                       Gensburg and APKS counsel re: same (.3); review Newedge records regarding
            LLC                                                 CME stock contribution (1.6)
 01/31/2017 Buttonwood       Marc Ross     Litigation support   Calls with E. Neveau and N. Balluku re: settlement discussions; review               1.40 $375.00/hr    $     525.00
            Group Trading                                       Newedge documents
            LLC
 02/06/2017 Buttonwood       Marc Ross     Litigation support   Review correspondence from APKS; work on interrogatory responses;                    1.00 $375.00/hr    $     375.00
            Group Trading                                       correspondence with Newedge and Ryan Juraska re: same
            LLC
 02/07/2017 Buttonwood       Marc Ross     Litigation support   Work on interrogatory responses; call with APKS re same; review S. Huang hard        5.60 $375.00/hr    $    2,100.00
            Group Trading                                       drive production for tax returns, K-1s & financial information for settlement
            LLC                                                 discussions
 02/08/2017 Buttonwood       Marc Ross     Litigation support   Calls with M. MacDougall re: CME shares; calls with APKS re: settlement              4.40 $375.00/hr    $    1,650.00
            Group Trading                                       negotiations (1.6); work on interrogatories (2.8)
            LLC
 02/09/2017 Buttonwood       Marc Ross     Litigation support   Work on letter to Newedge; correspondence with Trustee re same (1.0);                6.20 $375.00/hr    $    2,325.00
            Group Trading                                       prepare interrogatories responses; review Newedge documents;
            LLC                                                 correspondence and calls with APKS re: settlements with Zirgaitis, Ward and
                                                                Lanphere and Horn (5.2)
 02/10/2017 Buttonwood       Marc Ross     Litigation support   Work on interrogatory responses; review settlement drafts; call with E. Neveau       3.20 $375.00/hr    $    1,200.00
            Group Trading
            LLC
 02/13/2017 Buttonwood       Marc Ross     Litigation support   Call with APKS re: settlement offers; work on interrogatory responses;               3.70 $375.00/hr    $    1,387.50
            Group Trading                                       correspondence re: Horn
            LLC
 02/14/2017 Buttonwood       Marc Ross     Litigation support   Call with APKS re: settlements; review Schmidt offer; correspondence with            1.40 $375.00/hr    $     525.00
            Group Trading                                       APKS re: pending litigation
            LLC
 02/15/2017 Buttonwood       Marc Ross     Litigation support   Work on interrogatory responses and calls/correspondence with APKS re:               4.40 $375.00/hr    $    1,650.00
            Group Trading                                       adversary actions
            LLC
 02/16/2017 Buttonwood       Marc Ross     Litigation support   Work on interrogatories; call with APKS                                              4.90 $375.00/hr    $    1,837.50
            Group Trading
            LLC
 02/17/2017 Buttonwood       Marc Ross     Litigation support   Work on Interrogatory drafts                                                         1.00 $375.00/hr    $     375.00
            Group Trading
            LLC
 02/20/2017 Buttonwood       Marc Ross     Litigation support   Review settlement offers and correspondence re: same                                 1.40 $375.00/hr    $     525.00
            Group Trading
            LLC
 02/21/2017 Buttonwood       Marc Ross     Litigation support   Review correspondence and call with APKS                                             0.70 $375.00/hr    $     262.50
            Group Trading
            LLC
 02/23/2017 Buttonwood       Marc Ross     Litigation support   Correspondence with Trustee and correspondence with APKS re: settlement              0.30 $375.00/hr    $     112.50
            Group Trading                                       offers
            LLC
 02/24/2017 Buttonwood       Marc Ross     Litigation support   Review and make edits to proposed settlement agreements; provide to APKS             0.50 $375.00/hr    $     187.50
            Group Trading
            LLC
 02/27/2017 Buttonwood       Marc Ross     Litigation support   Call with APKS regarding settlements, settlement agreement and                       1.00 $375.00/hr    $     375.00
            Group Trading                                       correspondence re same
            LLC
 03/02/2017 Buttonwood       Marc Ross     Litigation support   Call with APKS regarding settlements, settlement agreement and                       1.00 $375.00/hr    $     375.00
            Group Trading                                       correspondence re same
            LLC
         Case 13-06894                      Doc 232                Filed 11/28/18 Entered 11/28/18 09:54:14                                                  Desc Main
                                                                   Document      Page 35 of 39
RSR Consulting, LLC                                                                                                                                                            Exhibit D
Buttonwood Group Trading LLC- Case #13-06894 (DLT)
Detailed Billing Report
10/1/15 Through 5/31/18



                                                                                                                                                    Billable
   Date          Client      Timekeeper          Activity                                          Description                                       Time      Hourly Rate Billable Amt
 03/08/2017 Buttonwood       Marc Ross  Litigation support         Review correspondence re adversary actions                                            0.10 $375.00/hr   $       37.50
            Group Trading
            LLC
 03/09/2017 Buttonwood       Marc Ross     Litigation support      Call with APKS re: settlements                                                       1.10 $375.00/hr    $     412.50
            Group Trading
            LLC
 03/10/2017 Buttonwood       Marc Ross     Litigation support      Review and edits to Settlement agreement; correspondence with APKS re same           1.00 $375.00/hr    $     375.00
            Group Trading
            LLC
 03/13/2017 Buttonwood       Marc Ross     Litigation support      Review data re: Settlements                                                          0.50 $375.00/hr    $     187.50
            Group Trading
            LLC
 03/17/2017 Buttonwood       Marc Ross     Litigation support      Correspondence with APKS re: settlements; review affidavit by Schrage                0.80 $375.00/hr    $     300.00
            Group Trading
            LLC
 03/22/2017 Buttonwood       Marc Ross     Litigation support      Call w APKS re Horn Group; document review of Horn personal FS                       1.00 $375.00/hr    $     375.00
            Group Trading
            LLC
 03/23/2017 Buttonwood       Marc Ross     Litigation support      Correspondence with APKS re Horn                                                     0.40 $375.00/hr    $     150.00
            Group Trading
            LLC
 03/24/2017 Buttonwood       Marc Ross     Litigation support      Preparation for and participation in BGT Settlement call re Horn and follow up       1.40 $375.00/hr    $     525.00
            Group Trading                                          w APKS
            LLC
 03/29/2017 Buttonwood       Marc Ross     Litigation support      Call with Trustee re: status; review correspondence re same from APKS                1.00 $375.00/hr    $     375.00
            Group Trading
            LLC
 03/30/2017 Buttonwood       Marc Ross     Litigation support      Research and call with APKS re: Horn                                                 1.00 $375.00/hr    $     375.00
            Group Trading
            LLC
 03/31/2017 Buttonwood       Marc Ross     Litigation support      Review correspondence from Counsel re Horn Settlement discussions                    0.40 $375.00/hr    $     150.00
            Group Trading
            LLC
 04/04/2017 Buttonwood       Marc Ross     Litigation support      Correspondence with APKS re: Horn                                                    0.80 $375.00/hr    $     300.00
            Group Trading
            LLC
 04/05/2017 Buttonwood       Marc Ross     Litigation support      Correspondence with APKS and Trustee re settlements                                  1.00 $375.00/hr    $     375.00
            Group Trading
            LLC
 04/06/2017 Buttonwood       Marc Ross     Litigation support      Calls and Correspondence re: Horn Settlement                                         1.00 $375.00/hr    $     375.00
            Group Trading
            LLC
 04/07/2017 Buttonwood       Marc Ross     Litigation support      Review correspondence re: Horn                                                       0.30 $375.00/hr    $     112.50
            Group Trading
            LLC
 04/12/2017 Buttonwood       Marc Ross     Litigation support      Review correspondence re: Horn                                                       0.80 $375.00/hr    $     300.00
            Group Trading
            LLC
 04/14/2017 Buttonwood       Marc Ross     Litigation support      Review settlement correspondence                                                     0.30 $375.00/hr    $     112.50
            Group Trading
            LLC
 04/17/2017 Buttonwood       Marc Ross     Litigation support      Review Horn settlement agreement; provide comments                                   0.70 $375.00/hr    $     262.50
            Group Trading
            LLC
 05/03/2017 Buttonwood       Marc Ross     Litigation support      Review Settlement Draft and correspondence with APKS                                 0.40 $375.00/hr    $     150.00
            Group Trading
            LLC
 06/13/2017 Buttonwood       Marc Ross     Claims Administration   Review correspondence from Trustee and Counsel; assist in preparation of             1.30 $375.00/hr    $     487.50
            Group Trading                  and Objections          revised allocation analysis
            LLC
 08/02/2017 Buttonwood       Marc Ross     Claims Administration   Work on Claims Analysis for potential distribution scenarios.                        1.40 $375.00/hr    $     525.00
            Group Trading                  and Objections
            LLC
 09/27/2017 Buttonwood       Marc Ross     Claims Administration    Work on claims analysis and correspondence with Trustee re: same                    1.50 $375.00/hr    $     562.50
            Group Trading                  and Objections
            LLC
 09/28/2017 Buttonwood       Marc Ross     Claims Administration    Work on claims analysis                                                             2.50 $375.00/hr    $     937.50
            Group Trading                  and Objections
            LLC
 09/29/2017 Buttonwood       Marc Ross     Claims Administration    Work on claims analysis                                                             1.10 $375.00/hr    $     412.50
            Group Trading                  and Objections
            LLC
 10/02/2017 Buttonwood       Marc Ross     Claims Administration    Call with P. Roberts re: Claims Analysis                                            0.30 $375.00/hr    $     112.50
            Group Trading                  and Objections
            LLC
 10/04/2017 Buttonwood       Marc Ross     Claims Administration    Call with Trustee re claims analysis and proceeding to close case                   0.50 $375.00/hr    $     187.50
            Group Trading                  and Objections
            LLC
         Case 13-06894                      Doc 232                Filed 11/28/18 Entered 11/28/18 09:54:14                                                 Desc Main
                                                                   Document      Page 36 of 39
RSR Consulting, LLC                                                                                                                                                           Exhibit D
Buttonwood Group Trading LLC- Case #13-06894 (DLT)
Detailed Billing Report
10/1/15 Through 5/31/18



                                                                                                                                                   Billable
   Date          Client      Timekeeper        Activity                                            Description                                      Time      Hourly Rate Billable Amt
 11/01/2017 Buttonwood       Marc Ross  Fee Applications           Correspondence with Trustee and counsel re: Fees (.2); 3rd Fee Application           1.90 $187.50/hr   $      356.25
            Group Trading                                          Preparation (1.7)
            LLC
 11/02/2017 Buttonwood       Marc Ross     Fee Applications        Fee Application preparation - 3rd Fee Application.                                  1.00 $187.50/hr    $     187.50
            Group Trading
            LLC
 11/07/2017 Buttonwood       Marc Ross     Claims Administration   Work on claims analysis and available funds (1.0)                                   1.00 $375.00/hr    $     375.00
            Group Trading                  and Objections
            LLC
 11/09/2017 Buttonwood       Marc Ross     Claims Administration   Work on recovery analysis and correspondence with counsel and Trustee re:           0.90 $375.00/hr    $     337.50
            Group Trading                  and Objections          same (.90)
            LLC
 11/14/2017 Buttonwood       Marc Ross     Claims Administration   Analysis of claims and fees and call with Trustee re same (2.0)                     2.00 $375.00/hr    $     750.00
            Group Trading                  and Objections
            LLC
 11/15/2017 Buttonwood       Marc Ross     Claims Administration   Analysis of claims, per discussion with Trustee; APKS correspondence (1.5)          1.50 $375.00/hr    $     562.50
            Group Trading                  and Objections
            LLC
 01/29/2018 Buttonwood       Marc Ross     Claims Administration   Prep for and participate in call with P Roberts re claim objections (1.4)           1.40 $375.00/hr    $     525.00
            Group Trading                  and Objections
            LLC
 01/30/2018 Buttonwood       Marc Ross     Claims Administration   Call and correspondence with Trustee re Claims Objections (.7)                      0.70 $375.00/hr    $     262.50
            Group Trading                  and Objections
            LLC
 03/27/2018 Buttonwood       Marc Ross     Claims Administration   Preparation for and participation in call with Peter Roberts regarding claims       0.80 $375.00/hr    $     300.00
            Group Trading                  and Objections          (.8)
            LLC
 03/28/2018 Buttonwood       Marc Ross     Claims Administration   Review correspondence from counsel and Trustee (.4); provide edits (.2)             0.60 $375.00/hr    $     225.00
            Group Trading                  and Objections
            LLC
 04/13/2018 Buttonwood       Marc Ross     Claims Administration   Correspondence regarding Charlesworth and remaining claims                          0.30 $375.00/hr    $     112.50
            Group Trading                  and Objections
            LLC
 05/03/2018 Buttonwood       Marc Ross     Claims Administration   Call with Trustee re: claims objections and winddown (.3)                           0.30 $375.00/hr    $     112.50
            Group Trading                  and Objections
            LLC
 05/11/2018 Buttonwood       Marc Ross     Claims Administration   Provide claims to Trustee and futher analysis                                       0.30 $375.00/hr    $     112.50
            Group Trading                  and Objections
            LLC
 05/14/2018 Buttonwood       Ilene Hellman Claim Distributions     Claimant address and tracking                                                       2.80 $125.00/hr    $     350.00
            Group Trading
            LLC
 05/18/2018 Buttonwood       Marc Ross     Claims Administration   Review claims data for Tontine transfer and correspondence with Trustee re:         0.60 $375.00/hr    $     225.00
            Group Trading                  and Objections          same (.6)
            LLC
 05/18/2018 Buttonwood       Marc Ross     Fee Applications        Work on Third and Final Fee Application Preparation                                 1.20 $187.50/hr    $     225.00
            Group Trading
            LLC
 05/20/2018 Buttonwood       Marc Ross     Fee Applications        Work on Third and Final Fee Application Preparation                                 2.40 $187.50/hr    $     450.00
            Group Trading
            LLC
 05/21/2018 Buttonwood       Marc Ross     Fee Applications        Work on Third and Final Fee Application Preparation                                 2.80 $187.50/hr    $     525.00
            Group Trading
            LLC
          Case 13-06894                      Doc 232              Filed 11/28/18 Entered 11/28/18 09:54:14                                                    Desc Main
                                                                  Document      Page 37 of 39
RSR Consulting, LLC                                                                                                                                                            Exhibit D
Buttonwood Group Trading LLC- Case #13-06894 (DLT)
Detailed Billing Report
10/1/15 Through 5/31/18



                                                                                                                                                    Billable
   Date          Client       Timekeeper        Activity                                           Description                                       Time      Hourly Rate Billable Amt
 05/22/2018 Buttonwood        Marc Ross  Fee Applications         Work on Third and Final Fee Application Preparation                                    1.00 $187.50/hr   $      187.50
            Group Trading
            LLC
 05/23/2018 Buttonwood        Marc Ross     Fee Applications      Work on Third and Final Fee Application Preparation                                   1.20 $187.50/hr    $     225.00
            Group Trading
            LLC


       Total                                                                                                                                         304.00                $ 109,053.75
Estimate to Complete
TBD           Buttonwood      Marc Ross     Claim Distributions   Analyze and Prepare first and final claims distribution                               8.00 $375.00/hr    $    3,000.00
              Group Trading
              LLC
TBD           Buttonwood      Ilene Hellman Claim Distributions   Draft and Prepare Distributions to be made by the Trustee and related payroll       16.00 $125.00/hr     $    2,000.00
              Group Trading                                       tax returns.
              LLC

                                                                                                                                            Total     24.00                $    5,000.00

 Grand Total                                                                                                                                         328.00                $ 114,053.75
Case 13-06894   Doc 232   Filed 11/28/18 Entered 11/28/18 09:54:14   Desc Main
                          Document      Page 38 of 39


                                 EXHIBIT E

                          Detail of Expenses Incurred
                 During the Third and Final Application Period
      Case 13-06894             Doc 232     Filed 11/28/18 Entered 11/28/18 09:54:14                      Desc Main
                                            Document      Page 39 of 39

RSR Consulting, LLC                                                                                                    Exhibit E
Buttonwood Group Trading, LLC - Case #13-06894 (DLT)
Detailed Expense Report
10/1/15 Through 5/31/18

Expense Date            User              Expense Type                          Description                             Cost

   10/13/2015 Robert Rosenfeld      Mailing/Postage       Certified postage for payments to Kaye Scholer and             $13.48
                                                          Shaw Fishman for balance due on first interim fee
                                                          application.
   12/14/2015 Robert Rosenfeld      Mailing/Postage       Postage for correspondence sent to Kaye Scholer and             $0.98
                                                          Shaw Fishman.
   01/04/2016 Robert Rosenfeld      Mailing/Postage       Postage for 1099 mailings to recipients for 2015.               $0.98
   01/05/2016 Robert Rosenfeld      Mailing/Postage       Certified return receipt postage-BGT-1096 filed with            $7.45
                                                          IRS.
   02/20/2016 Robert Rosenfeld      Accounting-software   Tax software purchase for preparing IL state tax return        $54.30
                                                          for 2015
   04/04/2016 Robert Rosenfeld      Mailing/Postage       Certified mail receipt postage for BGT tax return               $6.74
                                                          extension for 2015.
   05/17/2016 Robert Rosenfeld      Mailing/Postage       First class postage for bond premium increase paid to           $0.47
                                                          Arthur B. Levine Company
   09/15/2016 Robert Rosenfeld      Mailing/Postage       Postage for K-1's issued to members for 2015 tax return         $3.92
                                                          (8 K-1s x $.49)
   03/31/2017 Robert Rosenfeld      Accounting-software   Purchase Illinois Tax return software from Tubo Tax for        $59.73
                                                          2016 Debtor Tax return.
   04/03/2017 Robert Rosenfeld      Mailing/Postage       Certified return receipt postage-Form 7004 extension            $6.59
                                                          for 2016.
   06/11/2017 Robert Rosenfeld      Mailing/Postage       Postage for Form 2016 1065 K-1's mailed to members              $3.92
                                                          (8 K-1's x $.49)
   06/12/2017 Robert Rosenfeld      Mailing/Postage       Certified return receipt postage for 2016 Tax return           $32.94
                                                          filings for Federal and State and 505b letters for Federal
                                                          & State.
   07/22/2017    Robert Rosenfeld   Mailing/Postage       Postage for mailing of Trustee bond payments.                   $0.49
   08/01/2017    Robert Rosenfeld   Mailing/Postage       Cert return receipt mailing; IRS notice for BGT                 $6.80
   01/10/2018    Robert Rosenfeld   Mailing/Postage       Postage for 1099s issued to recipients for 2017.                $0.98
   01/11/2018    Robert Rosenfeld   Mailing/Postage       Form 1096 filing for 2017- certified return receipt             $7.29
                                                          postage
   02/09/2018 Robert Rosenfeld      Accounting-software   Turbo tax software purchase for state of IL partnership        $54.30
                                                          for 2017 tax year
   02/14/2018 Robert Rosenfeld      Mailing/Postage       Certified mail postage for 2017 tax return extension            $6.70
                                                          request.
   03/11/2018 Robert Rosenfeld      Mailing/Postage       Postage for mailing 1065 K-1s for 2017 (8 K-1s for LLC)         $4.50

   03/12/2018 Robert Rosenfeld      Mailing/Postage       Certified return receipt postage for BGT 2017 tax              $17.13
                                                          returns for Federal and State of Illinois.
   03/14/2018 Robert Rosenfeld      Mailing/Postage       Certified return receipt postage for 505b letters sent to      $17.13
                                                          IRS and State of Illinois relating to 2017 Debtor tax
                                                          returns.
         Total                                                                                                         $306.82

Estimate to Complete
   09/01/2018    Robert Rosenfeld   Mailing/Postage       Payroll Tax Returns                                           $17.13
   03/01/2019    Robert Rosenfeld   Mailing/Postage       Corporate Tax Returns                                         $17.13
   03/01/2019    Robert Rosenfeld   Accounting-software   Corporate Tax Returns                                         $54.30
   03/14/2018    Robert Rosenfeld   Mailing/Postage       Claims Distributions                                          $25.00
         Total                                                                                                         $113.56

  Grand Total                                                                                                          $420.38
